PER CURIAM.
John Russell Wimberley, Jr., appeals the district court’s order dismissing without prejudice his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wimberley v. Rogers, No. CA-02-890-5-BO (E.D.N.C. Sept. 11, 2002). Wimberley’s motions to deny the Defendants’ brief and for injunctive relief are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.